                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 1 of 33 Page ID #:366




                                                                    1    Jonathan D. Miller (Bar No. 220848)
                                                                         jonathan@nshmlaw.com
                                                                    2    Alison M. Bernal (Bar No. 264629)
                                                                         alison@nshmlaw.com
                                                                    3    NYE, STIRLING, HALE & MILLER, LLP
                                                                         33 West Mission Street, Suite 201
                                                                    4    Santa Barbara, California 93101
                                                                         Telephone: (805) 963-2345
                                                                    5    Facsimile: (805) 563-5385
                                                                    6    Additional counsel listed below.
                                                                    7    Attorneys for Plaintiffs, Luke Davis, Julian
                                                                         Vargas, American Council of the Blind, and the
                                                                    8    Proposed Class
                                                                    9                         UNITED STATES DISTRICT COURT
                                                                   10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                   11
                                                                         LUKE DAVIS, JULIAN VARGAS, and               CASE NO.: 2:20-cv-00893-FMO-KS
NYE, STIRLING, HALE & MILLER




                                                                   12    AMERICAN COUNCIL OF THE
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                         BLIND, individually and on behalf of all     FIRST AMENDED CLASS
                                                                   13    others similarly situated,                   ACTION COMPLAINT
                                                                   14                 Plaintiffs,                     1. Violation of Title III of the
                                                                                                                      Americans with Disabilities Act of
                                                                   15          v.                                     1990 (42 U.S.C. §§ 12101 et seq.)
                                                                   16    LABORATORY CORPORATION OF                    2. Violation of California’s Unruh
                                                                         AMERICA HOLDINGS,                            Civil Rights Act (Cal. Civil Code §
                                                                   17                                                 51 et seq.)
                                                                                      Defendant.
                                                                   18                                                  3. Violation of California’s Disabled
                                                                                                                       Persons Act (Cal. Civil Code § 54, et
                                                                   19                                                  seq.)
                                                                   20                                                 4. Violation of Section 504 of the
                                                                                                                      Rehabilitation Act (“Section 504”),
                                                                   21                                                 29 U.S.C. § 794(a)
                                                                   22                                                 5. Violation of Section 1557 of the
                                                                                                                      Patient Protection and Affordable
                                                                   23                                                 Care Act (“Section 1557”), 42 U.S.C.
                                                                                                                      § 8116.
                                                                   24
                                                                                                                      TRIAL DATE:          None set
                                                                   25
                                                                   26         Plaintiffs Luke Davis and Julian Vargas (hereinafter individual “Plaintiffs”),
                                                                   27   individually and on behalf of all others similarly situated, and Plaintiff American
                                                                   28   Council of the Blind (hereinafter “ACB,” and together with the “Individual
                                                                                                                  1
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 2 of 33 Page ID #:367




                                                                    1   Plaintiffs,” the “Plaintiffs”), by their attorneys, allege the following upon
                                                                    2   information and belief, except for those allegations pertaining to Plaintiffs, which
                                                                    3   are based on their personal knowledge:
                                                                    4                               NATURE OF THE ACTION
                                                                    5         1.     Plaintiffs Luke Davis and Julian Vargas are visually impaired
                                                                    6   individuals who rely upon auxiliary aids and services such as screen reading
                                                                    7   software, accessible electronic and information technologies, and other effective
                                                                    8   methods of making visually delivered materials available to persons who are blind
                                                                    9   or have low vision. Plaintiff ACB is a nationwide membership organization of blind
                                                                   10   and visually impaired persons. ACB’s mission is to increase the independence,
                                                                   11   security, equality of opportunity, and quality of life for all blind and visually
NYE, STIRLING, HALE & MILLER




                                                                   12   impaired people.
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13         2.     Defendant Laboratory Corporation of America Holdings, (collectively
                                                                   14   “Defendant” or “LabCorp”) discriminated against Plaintiffs by refusing and failing
                                                                   15   to provide auxiliary aids and services to Plaintiffs, and by requiring Plaintiffs to rely
                                                                   16   upon other means of communication that are inadequate to provide equal
                                                                   17   opportunity to participate in and benefit from Defendant’s health care services free
                                                                   18   from discrimination.
                                                                   19         3.     The Individual Plaintiffs bring this action individually and on behalf of
                                                                   20   all others similarly situated to compel Defendant to cease unlawful discriminatory
                                                                   21   practices and implement policies and procedures that will ensure Plaintiffs effective
                                                                   22   communication, full and equal enjoyment, and a meaningful opportunity to
                                                                   23   participate in and benefit from Defendant’s services. Plaintiffs seek declaratory,
                                                                   24   injunctive, and equitable relief and attorneys’ fees and costs to redress Defendant’s
                                                                   25   unlawful discrimination on the basis of disability in violation of Title III of the
                                                                   26   Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (the “ADA”), and its
                                                                   27   implementing regulations. Additionally, Plaintiff Vargas brings this action
                                                                   28   individually and on behalf of all other similarly situated California residents and
                                                                                                                    2
                                                                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 3 of 33 Page ID #:368




                                                                    1   seeks declaratory, injunctive, and equitable relief and attorneys’ fees and costs to
                                                                    2   redress Defendant’s unlawful discrimination on the basis of disability in violation of
                                                                    3   California’s Unruh Civil Rights Act, California Civil Code § 51 et seq. (“Unruh
                                                                    4   Act”), Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a) (“The
                                                                    5   Rehabilitation Act”), and Section 1557 of the Patient Protection and Affordable
                                                                    6   Care Act (“Affordable Care Act”), and for statutory damages, in accordance with
                                                                    7   California Civil Code § 52(a).
                                                                    8         4.     The Individual Plaintiffs have visited Defendant’s facilities and were
                                                                    9   denied full and equal access as a result of Defendant’s inaccessible touchscreen
                                                                   10   kiosks for self-service check-in. Similar denials of full and equal access to
                                                                   11   Defendants’ services have been faced around the country by members of Plaintiff
NYE, STIRLING, HALE & MILLER




                                                                   12   ACB. Defendant requires all patients use the inaccessible e-check-in touchscreen
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   kiosk to announce their arrival, sign in, and/or register for their appointments.
                                                                   14         5.     Defendant’s touchscreen kiosks for self-service check-in do not contain
                                                                   15   the necessary technology that would enable a person with a visual impairment to a)
                                                                   16   enter any personal information necessary to process a transaction in a manner that
                                                                   17   ensures the same degree of personal privacy afforded to those without visual
                                                                   18   impairments; or b) use the device independently and without the assistance of others
                                                                   19   in the same manner afforded to those without visual impairments. Plaintiffs were
                                                                   20   informed by staff of Defendant that the kiosks are not accessible to the blind. As a
                                                                   21   result, the Individual Plaintiffs, members of Plaintiff ACB, and all other visually
                                                                   22   impaired individuals are forced to seek the assistance of a sighted person, and
                                                                   23   thereafter divulge their personal medical information to that sighted person in a
                                                                   24   nonconfidential setting in order to register.
                                                                   25         6.     By failing to make its touchscreen kiosks accessible to visually
                                                                   26   impaired persons, Defendant, a public accommodation subject to Title III of the
                                                                   27   ADA and the Unruh Act, deprives blind and visually-impaired individuals of the full
                                                                   28   benefits of Defendant’s health care services—all benefits it affords nondisabled
                                                                                                                   3
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 4 of 33 Page ID #:369




                                                                    1   individuals—thereby increasing the sense of isolation and stigma among these
                                                                    2   Americans that Title III of the ADA, the Rehabilitation Act, the Affordable Care
                                                                    3   Act, and the Unruh Act were meant to redress.
                                                                    4         7.     Defendant has demonstrated through its interactions with the Individual
                                                                    5   Plaintiffs and members of ACB that it has adopted a policy and/or pattern and
                                                                    6   practice of refusing to provide an accessible check-in system for its visually
                                                                    7   impaired patients, and that this decision, on information and belief, is based purely
                                                                    8   on financial considerations. Defendant launched the touchscreen kiosks as part of
                                                                    9   Defendant’s Launchpad initiative. The initiative “is focused on eliminating manual
                                                                   10   processes, digitizing the business, using technology to improve quality, operations
                                                                   11   and service, and enhancing the consumer experience, which are designed to unlock
NYE, STIRLING, HALE & MILLER




                                                                   12   new avenues for growth and contribute to improvement in long-term margins. This
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   initiative is expected to generate pre-tax net savings of approximately $200 million
                                                                   14   over the three-year period ending in 2021, with pre-tax, one-time charges expected
                                                                   15   to be approximately $40 million.”1
                                                                   16         8.     Defendant has further demonstrated through its interactions with the
                                                                   17   individual Plaintiffs and members of ACB that Defendant’s employees are not
                                                                   18   properly trained regarding the civil rights, communication needs, or how to interact
                                                                   19   with visually impaired individuals.
                                                                   20         9.     Defendant’s discrimination sends a message that it is acceptable for
                                                                   21   medical providers to adopt policies, procedures and practices that deprive blind and
                                                                   22   visually impaired individuals of the opportunity to be full partners in their receipt of
                                                                   23   health care services.
                                                                   24         10.    The ADA, Affordable Care Act (“ACA”), and the Unruh Act expressly
                                                                   25   contemplate injunctive relief aimed at modification of a policy or practice that
                                                                   26
                                                                   27
                                                                        1
                                                                         See, https://ir.labcorp.com/news-releases/news-release-details/labcorp-announces-
                                                                   28   2018-fourth-quarter-and-full-year-results-and (last accessed January 22, 2020).
                                                                                                                   4
                                                                                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 5 of 33 Page ID #:370




                                                                    1   Plaintiffs seek in this action. In relevant part, the ADA states:
                                                                    2                Where appropriate, injunctive relief shall also include requiring
                                                                    3                the provision of an auxiliary aid or service, modification of a
                                                                    4                policy, or provision of alternative methods…
                                                                    5                42 U.S.C. § 12188(a)(2); Cal. Civ. Code, § 52(c)(1). See also, 45
                                                                    6                C.F.R. § 92.105.
                                                                    7         11.    Consistent with 42 U.S.C. § 12188(a)(2), 42 U.S.C. §
                                                                    8   128182(b)(2)(A)(ii); 28 C.F.R. § 36.302(a), 29 U.S.C. § 794, 45 U.S.C. § 92.5(a)
                                                                    9   (applying Section 504 remedies to Section 1557 claims), and the Unruh Act,
                                                                   10   Plaintiffs seek a permanent injunction requiring that:
                                                                   11         a.     Defendant take all steps necessary to bring its touchscreen kiosks into
NYE, STIRLING, HALE & MILLER




                                                                   12                full compliance with the requirements set forth in the ADA, and its
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                implementing regulations, so that blind and visually impaired patients
                                                                   14                of LabCorp may check in independently, including ensuring the arrival
                                                                   15                of a blind or visually impaired patient is promptly recognized by
                                                                   16                LabCorp, and that LabCorp’s touchscreen kiosks are fully accessible to,
                                                                   17                and independently usable by, individuals with visual disabilities,
                                                                   18                through the implementation of necessary technology that would enable
                                                                   19                persons with a visual impairment to enter any personal information
                                                                   20                necessary to process a transaction in a manner that ensures the same
                                                                   21                degree of personal privacy afforded to those without visual
                                                                   22                impairments and use the device independently and without the
                                                                   23                assistance of others in the same manner afforded to those without visual
                                                                   24                impairments;
                                                                   25         b.     Defendant modify its existing policies, practices, and procedures so
                                                                   26                these barriers to accessibility do not reoccur; and
                                                                   27         c.     Plaintiffs’ representatives shall monitor Defendant’s facilities to ensure
                                                                   28                that the injunctive relief ordered pursuant to Paragraph 11.a. and 11.b.
                                                                                                                     5
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 6 of 33 Page ID #:371




                                                                    1                 has been implemented and will remain in place.
                                                                    2         12.     Plaintiffs’ claims for permanent injunctive relief are asserted as a
                                                                    3   nationwide class claim pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was
                                                                    4   specifically intended to be utilized in civil rights cases where the Plaintiffs seek
                                                                    5   injunctive relief for his or her own benefit and the benefit of a class of similarly
                                                                    6   situated individuals. To that end, the note to the 1996 amendment to Rule 23 states:
                                                                    7         Subdivision(b)(2). This subdivision is intended to reach situations where a
                                                                    8         party has taken action or refused to take action with respect to a class, and
                                                                    9         final relief of an injunctive nature or a corresponding declaratory nature,
                                                                   10         settling the legality of the behavior with respect to the class as a whole, is
                                                                   11         appropriate . . .. Illustrative are various actions in the civil rights field where
NYE, STIRLING, HALE & MILLER




                                                                   12         a party is charged with discriminating unlawfully against a class, usually one
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13         whose members are incapable of specific enumeration.
                                                                   14         13.     In addition, Plaintiff Vargas’ claims for statutory damages pursuant to
                                                                   15   California Civil Code section 52(a) are asserted as a California statewide class claim
                                                                   16   pursuant to Fed. R. Civ. P. 23(b)(3).
                                                                   17                                           PARTIES
                                                                   18         14.     Plaintiff Luke Davis is a resident of Philadelphia, Pennsylvania. Mr.
                                                                   19   Davis is an independent, visually impaired person. Mr. Davis has a medical
                                                                   20   condition, the diagnosis and monitoring of which requires periodic blood tests. He
                                                                   21   has visited Lab Corp for some of these tests, and for other routine medical blood
                                                                   22   tests, on multiple occasions in the last few years.
                                                                   23         15.     Plaintiff Julian Vargas is a resident of Los Angeles, California. As
                                                                   24   described above, Mr. Vargas is a visually impaired person. Mr. Vargas was born
                                                                   25   with a genetic eye disorder referred to as Leber Congenital Amaurosis (“LCA”), and
                                                                   26   as a result is blind. Like Mr. Davis, Mr. Vargas is very independent and owns his
                                                                   27   own business teaching individuals with disabilities how to use mobile assistive
                                                                   28   technology.
                                                                                                                     6
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 7 of 33 Page ID #:372




                                                                    1         16.    Plaintiff American Council of the Blind was founded in 1961, and is a
                                                                    2   national membership organization of approximately 20,000 blind and visually
                                                                    3   impaired persons, organized as a non-profit corporation under the laws of the
                                                                    4   District of Columbia. ACB has members in all 50 states and the District of
                                                                    5   Columbia, and seeks to increase the independence, security, equality of opportunity,
                                                                    6   and quality of life for all blind and visually impaired people. ACB brings this action
                                                                    7   in an associational capacity on behalf of its blind and visually impaired members
                                                                    8   who have been and will continue to be denied the full and equal enjoyment of
                                                                    9   Defendants’ goods and services. ACB exists to ensure that governments, businesses,
                                                                   10   employers, and other individuals comply with the laws that protect the rights of
                                                                   11   people who are blind or visually impaired to participate fully in all aspects of
NYE, STIRLING, HALE & MILLER




                                                                   12   American society. ACB’s members around the nation are current and/or potential
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   customers of Defendants and seek access to Defendants’ goods and services on a
                                                                   14   private and equal basis. However, ACB members have encountered persistent
                                                                   15   barriers to accessibility during the registration process at Defendants’ clinics.
                                                                   16         17.     The Individual Plaintiffs and members of ACB are therefore members
                                                                   17   of a protected class under the ADA, 42 U.S.C. § 12102(2), and the regulations
                                                                   18   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq., the Affordable Care
                                                                   19   Act, the Rehabilitation Act, the Disabled Persons Act, and the Unruh Act, Cal. Civ.
                                                                   20   Code, § 51 et seq.
                                                                   21         18.    Defendant Laboratory Corporation of America Holdings is, and at all
                                                                   22   times relevant hereto was, a Delaware Corporation, with its headquarters in
                                                                   23   Burlington, North Carolina. Defendant owns and operates laboratories, patient
                                                                   24   service centers, offices, and other facilities throughout the United States. Defendant
                                                                   25   is “a leading global life sciences company that is deeply integrated in guiding
                                                                   26   patient care through its comprehensive clinical laboratory and end-to-end drug
                                                                   27   development services.” See, “About Us” at www.labcorp.com/about-us (last
                                                                   28   accessed January 22, 2020).
                                                                                                                    7
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 8 of 33 Page ID #:373




                                                                    1         19.    The LabCorp location which Plaintiff Julian Vargas visited is located at
                                                                    2   is 15211 Vanowen Street, Unit 319, Van Nuys, California 91405. 21The LabCorp
                                                                    3   location which Plaintiff Luke Davis visited is located at 9331 Old Bustleton
                                                                    4   Avenue, Philadelphia, Pennsylvania 19115. Members of ACB have visited LabCorp
                                                                    5   locations around the country and encountered similar barriers to accessibility as
                                                                    6   those encountered by the individual Plaintiffs.
                                                                    7         20.    Defendant’s facilities are places of public accommodation as defined in
                                                                    8   42 U.S.C. §12181(7)(G) and Defendant is, on information and belief, a recipient of
                                                                    9   federal financial assistance. Thus, it is subject to the requirements of the ADA, the
                                                                   10   Rehabilitation Act, the Affordable Care Act, and the Unruh Act.
                                                                   11                              FACTUAL BACKGROUND
NYE, STIRLING, HALE & MILLER




                                                                   12     The Individual Plaintiffs and Members of ACB Have Been Denied Full and
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                         Equal Access to Defendants’ Facilities
                                                                   14         21.    Plaintiff Davis has visited LabCorp patient service centers on multiple
                                                                   15   occasions. Mr. Davis has faced the following access barriers when trying to make
                                                                   16   appointments and/or check-in at LabCorp:
                                                                   17         a.     October 11, 2016: Mr. Davis attempted to make an appointment via the
                                                                   18                LabCorp website using the Safari web browser on iOS. Many parts of
                                                                   19                the LabCorp website were completely inaccessible and required sighted
                                                                   20                assistance.
                                                                   21         b.     December 23, 2017: Mr. Davis had the same experience trying to make
                                                                   22                an appointment that he had in October 2016. When he arrived at the
                                                                   23                appointment, the kiosk was completely inaccessible. Fortunately, Mr.
                                                                   24                Davis was accompanied by a family member who used the kiosk at the
                                                                   25                location to sign him in. The kiosk check-in process required several
                                                                   26                pieces of private personal information. Because the kiosk was
                                                                   27                inaccessible, Mr. Davis had to speak this private medical information
                                                                   28                out loud to his family member in a small public waiting room, within
                                                                                                                  8
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 9 of 33 Page ID #:374




                                                                    1              earshot of other customers.
                                                                    2         c.   March 28, 2018: Mr. Davis had a walk-in visit where he again faced the
                                                                    3              same issue with the inaccessible kiosk. Again, he fortunately had a
                                                                    4              family member with him to check him in using the kiosk.
                                                                    5         d.   October 5, 2018: Mr. Davis requested a family member make an
                                                                    6              appointment for him using Safari on iOS, because of Mr. Davis’
                                                                    7              difficulty accessing the website. When he arrived for his appointment,
                                                                    8              the LabCorp staff at the location stated they could not help him check
                                                                    9              in – Mr. Davis had to use the kiosk. Mr. Davis did not have a family
                                                                   10              member with him. Another patient’s aid worker – who Mr. Davis did
                                                                   11              not know – but who simply happened to be in the waiting room,
NYE, STIRLING, HALE & MILLER




                                                                   12              checked Mr. Davis in using the kiosk. As a result, Mr. Davis had to
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13              orally state private information, including his home address and/or
                                                                   14              phone number, out loud in a public waiting room to a stranger who had
                                                                   15              kindly offered to help him check in.
                                                                   16         e.   Approximately October 4, 2019: Mr. Davis used the LabCorp iOS app
                                                                   17              to make an appointment. He found the process of choosing a location to
                                                                   18              be only partially functional (the option to use location services to
                                                                   19              choose a location close to him either would not work accessibly, or
                                                                   20              would not work at all), and the entire process was cumbersome and
                                                                   21              inaccessible. For instance, Mr. Davis found that navigation through the
                                                                   22              screens was made more difficult by inconsistencies between drag
                                                                   23              navigation and swipe navigation, with different elements, and element
                                                                   24              positions, being reported by each method, and neither giving a full
                                                                   25              understanding of some screens. Mr. Davis further found that the
                                                                   26              “Toggle navigation” menu button at the app’s top left, which was
                                                                   27              intended to expose various functions, could not be reliably activated
                                                                   28              with Voiceover. Mr. Davis further found various screen elements that
                                                                                                               9
                                                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 10 of 33 Page ID #:375




                                                                     1              were labeled strangely, or that had no effect, or not the effect expected.
                                                                     2              Examples include the “background” link, the “layer 1” link, and other
                                                                     3              elements. There are selectable tabs on the screen, with no apparent way
                                                                     4              to know which is selected. After Mr. Davis made an appointment, he
                                                                     5              had to answer questions such as “Will you be fasting?”, which include
                                                                     6              “yes” and “no” buttons. These buttons had no accessible indication of
                                                                     7              which button is selected by default or selected when the user activates
                                                                     8              one. Under “Financial details”, there is no accessible indication of
                                                                     9              which coverage option is selected. The options are listed as headings,
                                                                    10              which are not generally selectable options in an HTML or app context.
                                                                    11              After trying for several hours to make an appointment using the app,
NYE, STIRLING, HALE & MILLER




                                                                    12              Mr. Davis gave up. The following day he tried again and was
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13              successfully able to make an appointment with sighted help. Because of
                                                                    14              the known inaccessibility of the kiosk, Mr. Davis used the mobile
                                                                    15              check-in option.
                                                                    16        f.    October 29, 2019: Mr. Davis attempted to use the website in Windows
                                                                    17              to make an appointment. He was only able to get through part of the
                                                                    18              process before an accessibility problem prevented completion. He
                                                                    19              attempted to file a website feedback form explaining the problem,
                                                                    20              which the website invited him to do. However, there were required
                                                                    21              options on the feedback form which were inaccessible to his screen
                                                                    22              reader, which therefore prevented him from submitting the feedback
                                                                    23              form. Mr. Davis ended up using the iOS app again. It was a frustrating
                                                                    24              experience, as before. Because of the known inaccessibility of the
                                                                    25              kiosk, Mr. Davis used the mobile check-in option.
                                                                    26        g.    November 22, 2019: Mr. Davis made an appointment using the iOS
                                                                    27              app, which was smoother now that he had learned how to work around
                                                                    28              some of the difficult accessibility areas and knew to just keep trying
                                                                                                                  10
                                                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 11 of 33 Page ID #:376




                                                                     1                until it worked. He signed in by mobile check-in due to the
                                                                     2                inaccessibility of the kiosk.
                                                                     3         22.    Plaintiff Vargas visited a LabCorp facility on Friday, January 10, 2020.
                                                                     4   When he arrived, he attempted to sign in using the kiosk so that he would not lose
                                                                     5   his spot in line. He was unable to check-in at the kiosk. He then asked for, and
                                                                     6   waited for, a staff member to check in. The staff member finally arrived and
                                                                     7   expressly told him that the kiosk was not accessible to blind individuals. Mr. Vargas
                                                                     8   visited the LabCorp patient service center located at 15211 Vanowen Street, Unit
                                                                     9   319, Van Nuys, CA 91405.
                                                                    10         23.    Members of ACB have had similar experiences to the Individual
                                                                    11   Plaintiffs. Members ranging from Missouri, North Carolina, Colorado, Florida,
NYE, STIRLING, HALE & MILLER




                                                                    12   Texas, and the District of Columbia have reported to ACB that they have visited
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   LabCorp and been unable to sign in independently, and required the assistance of
                                                                    14   someone other than a staff member to check in for their appointments.26.        As a
                                                                    15   result of Defendant’s failure to ensure effective communications with the Individual
                                                                    16   Plaintiffs and members of ACB, and denial of auxiliary aid and services, the
                                                                    17   Individual Plaintiffs and members of ACB received services that were objectively
                                                                    18   substandard, inaccessible, and inferior to those provided to sighted patients, and
                                                                    19   were subjected to discriminatory treatment because of their disability.
                                                                    20         24.    Despite this difficulty, frustration, and unequal treatment, the individual
                                                                    21   Plaintiffs and members of ACB will seek Defendant’s health care services in the
                                                                    22   future, whether by choice or necessity, due to the proximity of Defendant’s facilities
                                                                    23   to their homes, and their insurance coverage, and anticipate being required to do so
                                                                    24   in order to have additional testing completed, but are deterred from doing so due to
                                                                    25   the discrimination they have faced and expect to face in the future. Furthermore, the
                                                                    26   individual Plaintiffs and members of ACB intend to return to Defendant’s facilities
                                                                    27   to ascertain whether those facilities remain in violation of accessibility standards.
                                                                    28   //
                                                                                                                      11
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 12 of 33 Page ID #:377




                                                                     1              Defendant Repeatedly Denies Individuals With Disabilities Full and
                                                                     2                            Equal Access to Defendants’ Facilities.
                                                                     3          25.     As the owner and manager of its patient service centers, website, and
                                                                     4   mobile applications, Defendant employs centralized policies, practices, and
                                                                     5   procedures with regard to its company-wide policy of electronic check-in at its
                                                                     6   patient service centers.
                                                                     7          26.     Though Defendant may have centralized policies regarding the
                                                                     8   maintenance and operation of its touchscreen kiosks, websites, and mobile
                                                                     9   applications, Defendant has never had a plan or policy that is reasonably calculated
                                                                    10   to make its touchscreen kiosks and check-in options fully accessible to, and
                                                                    11   independently usable by, individuals with vision related disabilities.
NYE, STIRLING, HALE & MILLER




                                                                    12          27.     As a result of Defendant’s non-compliance with the ADA, Section
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   1557, Section 504, and Unruh Act, the Individual Plaintiffs and members of ACB
                                                                    14   have been denied the benefit of full and equal enjoyment of Defendant’s goods,
                                                                    15   services, facilities, privileges, advantages, or accommodations, have been denied
                                                                    16   participation in and have been treated unequally by the Defendant, and Defendant
                                                                    17   has failed to provide effective and accessible auxiliary aids or services that protect
                                                                    18   the Individual Plaintiffs’ and members of ACB’s privacy and independence.
                                                                    19          28.     If Defendant’s touchscreen kiosks and web-based check-in options
                                                                    20   were accessible, i.e. if Defendant removed and remediated the access barriers
                                                                    21   described above, the Individual Plaintiffs and members of ACB could independently
                                                                    22   and privately utilize Defendant’s products and services.
                                                                    23          29.     Unfortunately, Defendant denies approximately 8.1 million2 Americans
                                                                    24   who have difficulty seeing access to its goods, products, and services because the
                                                                    25
                                                                         2
                                                                    26           Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in the
                                                                         U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA (Jul.
                                                                    27   25, 2012), available at https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-
                                                                         134.html (last accessed April 25, 2019) (“About 8.1 million people had difficulty seeing, including
                                                                    28   2.0 million who were blind or unable to see.”).
                                                                                                                          12
                                                                                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 13 of 33 Page ID #:378




                                                                     1   touchscreen kiosks and web-based check-in options are not readily accessible and
                                                                     2   usable by persons with visual impairments.
                                                                     3                               JURISDICTION AND VENUE
                                                                     4          30.    This Court has federal question jurisdiction pursuant to 28 U.S.C. §
                                                                     5   1331 and 42 U.S.C. § 12188. This Court has supplemental jurisdiction over state
                                                                     6   law claims pursuant to 28 U.S.C. § 1367.
                                                                     7          31.    Plaintiffs’ claims asserted herein arose in this judicial district, and
                                                                     8   Defendant does substantial business in this judicial district. Specifically, Defendant
                                                                     9   is registered to do business in California and has hundreds of locations throughout
                                                                    10   the state, including in this judicial district.
                                                                    11          32.    Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2).
NYE, STIRLING, HALE & MILLER




                                                                    12   Defendant is subject to personal jurisdiction in this District because Defendant does
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   substantial business in this District, and a substantial part of the events or omissions
                                                                    14   giving rise to these claims occurred in this District. Defendant engaged in the
                                                                    15   extensive promotion, marketing, distribution, and sales of the services at issue in
                                                                    16   this District. Injunctive relief is authorized by Rule 65 of the Federal Rules of Civil
                                                                    17   Procedure.
                                                                    18                                    CLASS ASSERTIONS
                                                                    19          33.    Plaintiffs Luke Davis and Julian Vargas (“the Individual Plaintiffs”)
                                                                    20   bring this matter on behalf of themselves and those similarly situated.
                                                                    21          34.    The Individual Plaintiffs seek certification of the following Nationwide
                                                                    22   Class: “all legally blind individuals who visited a LabCorp patient service center in
                                                                    23   the United States and were denied full and equal enjoyment of the goods, services,
                                                                    24   facilities, privileges, advantages, or accommodations due to LabCorp’s failure to
                                                                    25   comply with the ADA’s and Rehabilitation Act’s auxiliary aids and services
                                                                    26   requirements during the Class Period.” (The “Nationwide Injunctive Class”). The
                                                                    27   Individual Plaintiffs reserve the right to amend or modify the Class definition in
                                                                    28   connection with a motion for Class certification and/or the result of discovery.
                                                                                                                   13
                                                                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 14 of 33 Page ID #:379




                                                                     1         35.    Plaintiff Vargas also seeks certification of the following California sub-
                                                                     2   class: “all legally blind individuals who visited a LabCorp patient service center in
                                                                     3   California and were denied full and equal enjoyment of the goods, services,
                                                                     4   facilities, privileges, advantages, or accommodations due to LabCorp’s use of
                                                                     5   touchscreen check-in kiosks.” Plaintiff Vargas reserves the right to amend or modify
                                                                     6   the sub-Class definition in connection with a motion for Class certification and/or
                                                                     7   the result of discovery.
                                                                     8         36.    The California sub-class seeks class wide damages pursuant to
                                                                     9   California Civil Code § 52(a) in the amount of $4,000 per violation and, pursuant to
                                                                    10   California Civil Code § 54.3 in the amount of $1,000 per violation, based on
                                                                    11   Defendant’s wrongful policy and practice of failing to provide full and equal access
NYE, STIRLING, HALE & MILLER




                                                                    12   to visually impaired Californians as alleged herein. This action does not seek class
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   recovery for actual damages, personal injuries or emotional distress that may have
                                                                    14   been caused by Defendant’s conduct alleged herein.
                                                                    15         37.    This action should be certified as a class action under Federal Rule of
                                                                    16   Civil Procedure 23(a) and (b)(2) for the Nationwide Injunctive Class. It satisfies the
                                                                    17   class action prerequisites of numerosity, commonality, typicality, and adequacy
                                                                    18   because:
                                                                    19         A.     Numerosity: Class Members are so numerous that joinder of all
                                                                    20                members is impracticable. Plaintiffs believe that there are tens of
                                                                    21                thousands of visually impaired individuals who are Class Members
                                                                    22                who have been harmed and suffered discrimination due to Defendant’s
                                                                    23                failure to comply with the ADA’s auxiliary aids and services
                                                                    24                requirements.
                                                                    25         B.     Commonality: There is a well-defined community of interest and
                                                                    26                common questions of fact and law affecting members of the class in
                                                                    27                that they all have been and/or are denied their civil rights to full and
                                                                    28                equal access to, and use and enjoyment of Defendant’s facilities and/or
                                                                                                                    14
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 15 of 33 Page ID #:380




                                                                     1                 services due to Defendant’s failure to make its facilities fully accessible
                                                                     2                 and independently usable as described above.
                                                                     3         C.      Typicality: The Individual Plaintiffs’ claims are typical of the claims of
                                                                     4                 the members of the proposed Nationwide Injunctive Class. The claims
                                                                     5                 of Plaintiffs and members of the class are based on the same legal
                                                                     6                 theories and arise from the same unlawful conduct.
                                                                     7         D.      Adequacy: The Individual Plaintiffs are all adequate Class
                                                                     8                 representatives. None of their interests conflict with the interests of the
                                                                     9                 Class Members they seek to represent; Plaintiffs will fairly, adequately,
                                                                    10                 and vigorously represent and protect the interests of the members of the
                                                                    11                 class, all of whom are similarly situated individuals with visual
NYE, STIRLING, HALE & MILLER




                                                                    12                 impairments, and they have a strong interest in vindicating their own
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13                 and others civil rights; and, they have retained counsel competent and
                                                                    14                 experienced in complex class action litigation, generally, and who
                                                                    15                 possess specific expertise in the context of class litigation under the
                                                                    16                 ADA and Unruh Act.
                                                                    17         38.     Class certification of the Nationwide Injunctive Class is appropriate
                                                                    18   under Fed. R. Civ. P. 23(b)(2) because Defendant has acted on or refused to act on
                                                                    19   grounds generally applicable to the Class, making appropriate declaratory,
                                                                    20   injunctive, and equitable relief with respect to the Individual Plaintiffs and the Class
                                                                    21   as a whole.
                                                                    22         39.     This action should be further certified as a class action under Federal
                                                                    23   Rule of Civil Procedure 23(a) and (b)(3) for the California Unruh Damages Sub-
                                                                    24   Class. Plaintiff Vargas asserts the subclass, limited to class members who are, or
                                                                    25   during the relevant time were, residents of California, satisfies the class action
                                                                    26   prerequisites of numerosity, commonality, typicality, and adequacy for the same
                                                                    27   reasons set forth in preceding paragraph. In addition:
                                                                    28         A.      Predominance: Pursuant to Rule 23(b)(3), the common issues of law
                                                                                                                  15
                                                                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 16 of 33 Page ID #:381




                                                                     1              and fact identified above predominate over any other questions
                                                                     2              affecting only individual members of the California Unruh Damages
                                                                     3              Sub-Class. The Class issues fully predominate over any individual
                                                                     4              issue because no inquiry into individual conduct is necessary; all that is
                                                                     5              required is a narrow focus on Defendant’s encounters with visually
                                                                     6              impaired California residents in its facilities.
                                                                     7        B.    Superiority: A class action is superior to the other available methods for
                                                                     8              the fair and efficient adjudication of this controversy because:
                                                                     9              i.     The joinder of thousands of individual Class Members is
                                                                    10                     impracticable, cumbersome, unduly burdensome, and a waste of
                                                                    11                     judicial and/or litigation resources;
NYE, STIRLING, HALE & MILLER




                                                                    12              ii.    The individual claims of the Class Members are relatively
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13                     modest compared with the expense of litigating the claims,
                                                                    14                     thereby making it impracticable, unduly burdensome, and
                                                                    15                     expensive—if not totally impossible—to justify individual
                                                                    16                     actions;
                                                                    17              iii.   When Defendant’s liability has been adjudicated, all Class
                                                                    18                     Members’ claims can be determined by the Court and
                                                                    19                     administered efficiently in a manner far less burdensome and
                                                                    20                     expensive than if it were attempted through filing, discovery, and
                                                                    21                     trial of all individual cases;
                                                                    22              iv.    This class action will promote orderly, efficient, expeditious,
                                                                    23                     and appropriate adjudication and administration of Class claims;
                                                                    24              v.     Plaintiffs know of no difficulties to be encountered in the
                                                                    25                     management of this action that would preclude its maintenance
                                                                    26                     as a class action;
                                                                    27              vi.    A class action will assure uniformity of decisions among Class
                                                                    28                     Members;
                                                                                                                    16
                                                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 17 of 33 Page ID #:382




                                                                     1                vii.   The Class is readily identifiable from Defendant’s own records
                                                                     2                       and prosecution of this action as a class action will eliminate the
                                                                     3                       possibility of repetitious litigation; and,
                                                                     4                viii. Class Members’ interests in individually controlling the
                                                                     5                       prosecution of separate actions is outweighed by their interest in
                                                                     6                       efficient resolution by single class action.
                                                                     7         40.    Accordingly, this case should be maintained as a class action under
                                                                     8   Rule 23(b)(3) because questions of law or fact common to Class Members
                                                                     9   predominate over any questions affecting only individual members, and because a
                                                                    10   class action is superior to other available methods for fairly and efficiently
                                                                    11   adjudicating this controversy.
NYE, STIRLING, HALE & MILLER




                                                                    12                               FIRST CAUSE OF ACTION
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13                        VIOLATION OF THE ADA, TITLE III
                                                                    14                                [42 U.S.C. §§ 12101 et seq.]
                                                                    15                          (All Plaintiffs Against all Defendants)
                                                                    16         41.    Plaintiffs restate each and every allegation set forth in the foregoing
                                                                    17   paragraphs of this Complaint with the same force and effect as if more fully set forth
                                                                    18   herein.
                                                                    19         42.    At all times relevant to this action, Title III of the Americans with
                                                                    20   Disabilities Act (ADA), 42 U.S.C. §§ 12181, et seq. was in full force and effect and
                                                                    21   applied to Defendant’s conduct.
                                                                    22         43.    At all times relevant to this action, the United States Department of
                                                                    23   Justice regulations implementing Title III of the ADA, 28 C.F.R. Part 36, were in
                                                                    24   full force and effect and applied to the Defendant’s conduct.
                                                                    25         44.    At all times relevant to this action, the Individual Plaintiffs and
                                                                    26   members of ACB have been substantially limited in the major life activities of
                                                                    27   seeing. Accordingly, they are considered individuals with a disability as defined
                                                                    28   under the ADA, 42 U.S.C. § 12102(2).
                                                                                                                     17
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 18 of 33 Page ID #:383




                                                                     1         45.     Defendant operates patient service centers that are places of public
                                                                     2   accommodation as defined under Title III of the ADA, 42 U.S.C. § 12181(7)(F).
                                                                     3   Defendant further operates web-based check-in processes for its patient service
                                                                     4   centers, which websites and mobile applications are also considered places of public
                                                                     5   accommodation as defined under Title III of the ADA, 42 U.S.C. §12181(7).
                                                                     6         46.     Title III of the ADA prohibits discrimination on the basis of disability
                                                                     7   “in the full and equal enjoyment of the goods, services, facilities, privileges,
                                                                     8   advantages, or accommodations of any place of public accommodations.” 42 U.S.C.
                                                                     9   § 12182(a).
                                                                    10         47.     Pursuant to Title III of the ADA and its implementing regulations, a
                                                                    11   public accommodation cannot deny participation or offer unequal or separate
NYE, STIRLING, HALE & MILLER




                                                                    12   benefits to individuals with disabilities. 42 U.S.C. § 12182(b)(1)(A); 28 C.F.R. §§
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   36.202.
                                                                    14         48.     Pursuant to Title III of the ADA and its implementing regulations it
                                                                    15   “shall be discriminatory to exclude or otherwise deny equal goods, services,
                                                                    16   facilities, privileges, advantages, accommodations, or other opportunities to an
                                                                    17   individual or entity because of the known disability of an individual with whom the
                                                                    18   individual or entity is known to have a relationship or association.” 42 U.S.C. §
                                                                    19   12182(b)(1)(E)
                                                                    20         49.     Pursuant to Title III of the ADA and its implementing regulations, a
                                                                    21   public accommodation shall furnish appropriate auxiliary aids and services to ensure
                                                                    22   effective communication with individual with disabilities. 42 U.S.C. §
                                                                    23   12182(b)(2)(A)(iii); 28 C.F.R. § 36.303(b)(1).
                                                                    24         50.     Pursuant to Title III of the ADA and its implementing regulations, a
                                                                    25   public accommodation, in choosing the type of auxiliary aid or service to ensure
                                                                    26   effective communication, must consider the “method of communication used by the
                                                                    27   individual; the nature, length, and complexity of the communication involved; and
                                                                    28
                                                                                                                     18
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 19 of 33 Page ID #:384




                                                                     1   the context in which the communication is taking place.” 28 C.F.R. §
                                                                     2   36.303(c)(1)(ii).
                                                                     3          51.   Pursuant to Title III of the ADA and its implementing regulations, in
                                                                     4   order to be effective, the type of auxiliary aid or service provided by the public
                                                                     5   accommodations “must be provided in accessible formats, in a timely manner, and
                                                                     6   in such a way as to protect the privacy and independence of the individual with a
                                                                     7   disability.” 28 C.F.R. § 36.303(c)(1)(ii). To this end, the Ninth Circuit has
                                                                     8   explained, “assistive technology is not frozen in time: as technology advances, [ ]
                                                                     9   accommodations should advance as well.” Enyart v. Nat'l Conference of Bar
                                                                    10   Examiners, Inc., 630 F.3d 1153, 1163 (9th Cir. 2011).
                                                                    11          52.   Auxiliary aids and services include, but are not limited to, audio
NYE, STIRLING, HALE & MILLER




                                                                    12   recordings, screen reader software, magnification software, optical readers,
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   secondary auditory programs, large print materials, accessible electronic and
                                                                    14   information technology, other effective methods of making visually delivered
                                                                    15   materials available to individuals who are blind or have low vision, and other similar
                                                                    16   services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).
                                                                    17          53.   Defendant discriminated against the Individual Plaintiffs and members
                                                                    18   of ACB on the basis of their disability by denying access to full and equal
                                                                    19   enjoyment of the goods, services, facilities, privileges, advantages, and/or
                                                                    20   accommodations of its place of public accommodation, and equal opportunity to
                                                                    21   participate in and benefit from Defendant’s health care services, in violation of the
                                                                    22   ADA.
                                                                    23          54.   Defendant further discriminated against the Individual Plaintiffs and
                                                                    24   members of ACB by failing to ensure effective communication through the specific
                                                                    25   provision of accessible and effective auxiliary aids and services.
                                                                    26          55.   Defendant has violated Title III by, without limitation, failing to take
                                                                    27   the steps necessary to make their touchscreen kiosks readily accessible and usable
                                                                    28   by persons with visual impairments, including failing to make any of the web-based
                                                                                                                  19
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 20 of 33 Page ID #:385




                                                                     1   check in options accessible to patients with visual disabilities, thereby denying
                                                                     2   individuals with visual disabilities the benefits of the touchscreen kiosks and
                                                                     3   electronic check-in, providing them with benefits that are not equal to those it
                                                                     4   provides others, and denying them effective communication.
                                                                     5         56.    Defendant has further violated Title III by, without limitation, utilizing
                                                                     6   administrative methods, practices, and policies that allow its touchscreen kiosks and
                                                                     7   web-based check in processes to be made available without consideration of
                                                                     8   consumers who can only participate in and benefit from Defendant’s health care
                                                                     9   services with screen reader programs.
                                                                    10         57.    Making their check-in system accessible and usable by persons with
                                                                    11   visual impairments, including making their touchscreen kiosks and web-based check
NYE, STIRLING, HALE & MILLER




                                                                    12   in processes readily accessible and usable by persons with visual impairments does
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   not change the content of Defendant’s electronic check-in procedure or result in
                                                                    14   making the electronic check-in procedure different, but rather enables individuals
                                                                    15   with visual disabilities to independently check-in, including independently accessing
                                                                    16   touchscreen kiosks and web-based check-in processes that Defendant already
                                                                    17   provides.
                                                                    18         58.    As set out above, absent injunctive relief there is a clear risk that
                                                                    19   Defendant’s actions will recur with Plaintiffs and/or additional visually impaired
                                                                    20   persons.
                                                                    21         59.    Plaintiffs are therefore entitled to injunctive relief, as well as an award
                                                                    22   of attorneys’ fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. §
                                                                    23   12188(a)(1) and/or common law.
                                                                    24                             SECOND CAUSE OF ACTION
                                                                    25                VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
                                                                    26                               [Cal. Civil Code § 51 et seq.]
                                                                    27                        (Plaintiff Vargas Against all Defendants)
                                                                    28         60.    Plaintiff Vargas restates each and every allegation set forth in the
                                                                                                                    20
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 21 of 33 Page ID #:386




                                                                     1   foregoing paragraphs of this Complaint with the same force and effect as if more
                                                                     2   fully set forth herein.
                                                                     3           61.   The Unruh Civil Rights Act, California Civil Code section 51 provides
                                                                     4   that:
                                                                     5           All persons within the jurisdiction of this state are free and equal, and no
                                                                     6           matter what their sex, race, color, religion, ancestry, national origin,
                                                                     7           disability, medical condition, marital status, or sexual orientation are entitled
                                                                     8           to the full and equal accommodations, advantages, facilities, privileges, or
                                                                     9           services in all business establishments of every kind whatsoever.
                                                                    10           Cal. Civ. Code § 51(b).
                                                                    11           62.   Defendant is a business establishment within the meaning of the Unruh
NYE, STIRLING, HALE & MILLER




                                                                    12   Act. Defendant is the owner and operator of business establishments.
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13           63.   Defendant violated the Unruh Act by their acts and omissions, as set
                                                                    14   forth herein. Specifically, LabCorp’s system for offering to the public touchscreen
                                                                    15   check-in kiosks at thousands of locations throughout California is a business
                                                                    16   establishment within the meaning of Civil Code § 51, et seq. LabCorp generates
                                                                    17   hundreds of millions of dollars in revenue from the appointments which patients
                                                                    18   check-in for through the use of e-Check-in touchscreen kiosks. LabCorp’s kiosks are
                                                                    19   an accommodation, advantage, facility, privilege, and service provided by LabCorp,
                                                                    20   which is inaccessible to blind patrons. This inaccessibility denies blind patients full
                                                                    21   and equal access to the accommodations, advantages, facilities, privileges, and
                                                                    22   services that Defendant makes available to the non-disabled public, in violation of
                                                                    23   the Unruh Civil Rights Act, California Civil Code § 51, et seq. These violations are
                                                                    24   ongoing.
                                                                    25           64.   Defendant’s actions constitute intentional discrimination against the
                                                                    26   class on the basis of a disability in violation of California Civil Code §§51, et seq.
                                                                    27   Defendant is aware of the complete lack of access of the touchscreen check-in
                                                                    28   kiosks to blind persons yet has deliberately chosen to provide a benefit and service
                                                                                                                    21
                                                                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 22 of 33 Page ID #:387




                                                                     1   that is inaccessible to the blind.
                                                                     2         65.    Defendant is additionally violating California Civil Code § 51, in that
                                                                     3   the conduct alleged herein constitutes a violation of various provisions of the
                                                                     4   Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., as set forth above.
                                                                     5   California Civil Code § 51(f) provides that a violation of the right of any individual
                                                                     6   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                                                     7         66.    The actions of Defendant were and are in violation of the Unruh Civil
                                                                     8   Rights Act, California Civil Code §§ 51, et seq., and therefore Plaintiff Vargas is
                                                                     9   entitled to injunctive relief remedying the discrimination. Unless the Court enjoins
                                                                    10   Defendant from continuing to engage in these unlawful practices, Plaintiffs and
                                                                    11   members of the class will continue to suffer irreparable harm.
NYE, STIRLING, HALE & MILLER




                                                                    12         67.    Plaintiff Vargas and the California class are further entitled to statutory
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   minimum damages pursuant to California Civil Code § 52 for every individual
                                                                    14   violation; i.e., each time a legally blind individual had to try to check-in using the
                                                                    15   inaccessible touchscreen kiosk.
                                                                    16                               THIRD CAUSE OF ACTION
                                                                    17                  VIOLATION OF THE DISABLED PERSONS ACT
                                                                    18                                [Cal. Civil Code §§ 54-54.3.]
                                                                    19                         (Plaintiff Vargas Against all Defendants)
                                                                    20         68.    Plaintiffs restate each and every allegation set forth in the foregoing
                                                                    21   paragraphs of this Complaint with the same force and effect as if more fully set forth
                                                                    22   herein.
                                                                    23         69.    California Civil Code §§ 54-54.3 guarantee full and equal access for
                                                                    24   people with disabilities to all accommodations, advantages, facilities, and privileges
                                                                    25   of “all places of public accommodation” and “other places to which the general
                                                                    26   public is invited.” LabCorp’s thousands of patient service center locations
                                                                    27   throughout California featuring the inaccessible e-Check-in touchscreen kiosks
                                                                    28   constitute “places of public accommodation” or “other places where the public is
                                                                                                                  22
                                                                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 23 of 33 Page ID #:388




                                                                     1   invited” within the meaning of California Civil Code §§ 54-54.3.
                                                                     2         70.    LabCorp’s patient services locations constitute accommodations,
                                                                     3   advantages, facilities, and privileges provided by Defendant to members of the
                                                                     4   public in California and are, therefore, subject to the access requirements of
                                                                     5   California Civil Code § 54.1 applicable to “all places of public accommodation” and
                                                                     6   “other places to which the general public is invited.”
                                                                     7         71.    Defendant is violating the right of blind and visually impaired persons
                                                                     8   to full and equal access to public places by denying full and equal access to
                                                                     9   LabCorp’s e-Check-in touchscreen kiosks in violation of California Civil Code §§
                                                                    10   54-54.3.
                                                                    11         72.    Defendant is also violating California Civil Code §§ 54-54.3, in that its
NYE, STIRLING, HALE & MILLER




                                                                    12   actions are a violation of the ADA. Any violation of the ADA is also a violation of
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   California Civil Code § 54.1.
                                                                    14         73.    As a result of Defendant’s wrongful conduct, Plaintiff Vargas and the
                                                                    15   California sub-class are entitled to statutory minimum damages under California
                                                                    16   Civil Code § 54.3 for each offense.
                                                                    17                            FOURTH CAUSE OF ACTION
                                                                    18        VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
                                                                    19                                     [29 U.S.C. § 794]
                                                                    20                          (All Plaintiffs Against all Defendants)
                                                                    21         74.    Plaintiffs incorporate the allegations in the preceding paragraphs, as if
                                                                    22   alleged herein.
                                                                    23         75.    The Individual Plaintiffs and ACB members are individuals with a
                                                                    24   disability protected by Section 504 of the Rehabilitation Act and qualified to receive
                                                                    25   health services from Defendant. See 29 U.S.C. § 794(a); 45 C.F.R. § 84.3(j).
                                                                    26         76.    Defendant is a recipient of federal financial assistance from The
                                                                    27   Centers for Medicare & Medicaid Services (“CMS”) and is therefore subject to
                                                                    28   Section 504 of the Rehabilitation Act and its implementing regulations. See 29
                                                                                                                   23
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 24 of 33 Page ID #:389




                                                                     1   U.S.C. § 794; 45 C.F.R. § 84.3(h).
                                                                     2          77.   Section 504 of the Rehabilitation Act provides that no qualified
                                                                     3   individual with a disability shall be subjected to disability-based discrimination
                                                                     4   under any program or activity receiving federal financial assistance. 29 U.S.C. §
                                                                     5   794(a).62. Discrimination includes failing to “[a]fford a qualified handicapped
                                                                     6   person an opportunity to participate in or benefit from the aid, benefit, or service
                                                                     7   that is not equal to that afforded others,” or providing qualified handicapped persons
                                                                     8   with “an aid, benefit, or service that is not as effective as that provided to others.” 45
                                                                     9   C.F.R. § 84.4(b)(1)(ii)-(iii); see 45 C.F.R. § 84.52(a)(2)-(3).
                                                                    10          78.   Section 504 requires health programs or activities that receive federal
                                                                    11   financial assistance and that have at least fifteen employees to provide auxiliary aids
NYE, STIRLING, HALE & MILLER




                                                                    12   and services to individuals who are blind. 45 C.F.R. § 84.52(b), (d).
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13          79.   A recipient may not directly or through contractual, licensing, or other
                                                                    14   arrangements, discriminate on the basis of disability. 45 C.F.R. § 84.4(b)(1).
                                                                    15          80.   Defendant’s provision of health care constitutes a program or activity
                                                                    16   receiving federal financial assistance and, as recipients, it is required to ensure that
                                                                    17   both Defendant and its contractors comply with Section 504 of the Rehabilitation
                                                                    18   Act.
                                                                    19          81.   Defendant has failed and is failing to meet its obligation to provide
                                                                    20   blind individuals an equal opportunity to use and benefit from their health care
                                                                    21   programs and activities. In failing to provide blind patients with an accessible
                                                                    22   check-in system, Defendant has refused to provide the auxiliary aids and services
                                                                    23   necessary to communicate with blind patients in an equally effective and timely
                                                                    24   manner that protects their privacy and independence.
                                                                    25          82.   As a result of Defendant’s actions and omissions, the Individual
                                                                    26   Plaintiffs and ACB members have suffered and will continue to suffer irreparable
                                                                    27   harm: they have suffered and continue to suffer from discrimination and unequal
                                                                    28   access to Defendant’s health care services. If there is no change in the status quo,
                                                                                                                   24
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 25 of 33 Page ID #:390




                                                                     1   the Individual Plaintiffs and other ACB members will be denied their right to access
                                                                     2   and engage fully in the provision of their health care.
                                                                     3         83.    Plaintiffs are entitled to injunctive relief, as well as reasonable
                                                                     4   attorneys’ fees and costs. Further, each Individual Plaintiff and the class are entitled
                                                                     5   to compensatory damages.
                                                                     6                               FIFTH CAUSE OF ACTION
                                                                     7    VIOLATION OF SECTION 1557 OF THE PATIENT PROTECTION AND
                                                                     8                               AFFORDABLE CARE ACT
                                                                     9                                    [42 U.S.C. § 18116]
                                                                    10                          (All Plaintiffs Against all Defendants)
                                                                    11         84.    Plaintiffs incorporate the allegations in the preceding paragraphs, as if
NYE, STIRLING, HALE & MILLER




                                                                    12   alleged herein.
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13         85.    Since March 2010, there was in full force and effect a statute known as
                                                                    14   the Patient Protection and Affordable Care Act (the “Affordable Care Act”), 42
                                                                    15   U.S.C. § 18001, et seq., Pub.L. 111-148. Section 1557 of the Affordable Care Act
                                                                    16   prohibits discrimination on the basis of race, color, national origin, sex, age, or
                                                                    17   disability in certain health programs and activities. 42 U.S.C. § 18116. Section
                                                                    18   1557’s implementing regulations, 45 C.F.R. §§ 92.1 – 92.203, effective as of July
                                                                    19   18, 2016, and affirmed as of June 12, 2020, apply to health programs or activities
                                                                    20   administered by recipients of Federal financial assistance from the Department of
                                                                    21   Health and Human Services (the “Department”).
                                                                    22         86.    Defendant participates in one or more Medicare and Medicaid
                                                                    23   healthcare plans with third-party payers and is a participating provider under
                                                                    24   Medicare and Medicaid. As a result, thereof, Defendant is a covered entity under
                                                                    25   Section 1557.
                                                                    26         87.    The implementing regulations of Section 1557 prohibit discrimination
                                                                    27   of an individual on the basis of disability, inter alia, and prohibit an individual from
                                                                    28   being excluded from participation in, denied the benefits of, or otherwise be
                                                                                                                   25
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 26 of 33 Page ID #:391




                                                                     1   subjected to discrimination under any health program or activity. See 45 C.F.R. §
                                                                     2   92.101(a)(1). Those regulations, in pertinent part, require covered entities to:
                                                                     3                A.     Take appropriate initial and continuing steps to notify
                                                                     4                       beneficiaries, enrollees, applicants and members of the public:
                                                                     5                       (1)   that the covered entity does not discriminate on the basis
                                                                     6                             of race, color, national origin, sex, age, or disability in its
                                                                     7                             healthcare programs or activities. 45 C.F.R. §92.8 (a)(1);
                                                                     8                       (2)   that the covered entity provides appropriate auxiliary aids
                                                                     9                             and services, including qualified interpreters for
                                                                    10                             individuals with disabilities and information in alternate
                                                                    11                             formats, free of charge and in a timely manner, when such
NYE, STIRLING, HALE & MILLER




                                                                    12                             aids and services are necessary to ensure an equal
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13                             opportunity to participate to individuals with disabilities.
                                                                    14                             45 C.F.R. §92.8 (a)(2);
                                                                    15                       (3)   how to obtain aids and services. 45 C.F.R. §92.8 (a)(4);
                                                                    16                       (4)   the identification of, and contact information for, the
                                                                    17                             responsible employee designated to be responsible for
                                                                    18                             adoption of grievance procedures. 45 C.F.R. §92.8 (a)(5);
                                                                    19                       (5)   the availability of grievance procedures and how to file a
                                                                    20                             grievance pursuant to §92.7(b). 45 C.F.R. §92.8 (a)(6);
                                                                    21                             and,
                                                                    22                       (6)   how to file a discrimination complaint with the
                                                                    23                             Department of Health and Human Services Office of Civil
                                                                    24                             Rights. 45 C.F.R. §92.8 (a)(7).
                                                                    25                B.     That a covered entity shall take appropriate steps to ensure that
                                                                    26                       communications with individuals with disabilities are as
                                                                    27                       effective as communications with others in health programs and
                                                                    28                       activities, in accordance with the standards found at 28 C.F.R. §§
                                                                                                                     26
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 27 of 33 Page ID #:392




                                                                     1                       35.160 through 35.164. 45 C.F.R. § 92.202(a).
                                                                     2   28 C.F.R. §§ 35.160 through 35.164 are the communication access standards
                                                                     3   required of public entities under Title II of the ADA. Where those regulatory
                                                                     4   provisions use the term “public entity,” the term “covered entity” shall apply in its
                                                                     5   place. See 45 C.F.R. § 92.202(a). As applied to Section 1557 covered entities, the
                                                                     6   Title II regulations require them to “take appropriate steps to ensure that
                                                                     7   communications with applicants, participants, members of the public, and
                                                                     8   companions with disabilities are as effective as communications with others.” 28
                                                                     9   C.F.R. § 35.160(a)(1). In addition, a covered entity “shall furnish appropriate
                                                                    10   auxiliary aids and services where necessary to afford qualified individuals with
                                                                    11   disabilities, … companions, … an equal opportunity to participate in, and enjoy the
NYE, STIRLING, HALE & MILLER




                                                                    12   benefits of, a service, program or activity of a [covered] entity,” 28 C.F.R. §
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   35.160(b)(1); and “[i]n determining what types of auxiliary aids and services are
                                                                    14   necessary, a [covered] entity shall give primary consideration to the requests of
                                                                    15   individuals with disabilities ….” 28 C.F.R. § 35.160(b)(2) (emphasis added).
                                                                    16         88.    Defendant had a duty under Section 1557 to give primary consideration
                                                                    17   to Plaintiffs’ communication preference and provide them with appropriate screen
                                                                    18   reader software or other appropriate aids and auxiliary services that would allow the
                                                                    19   Individual Plaintiffs and members of ACB to effective access the check-in service
                                                                    20   provided to those who are not blind.
                                                                    21         89.    Defendant’s acts and omissions violated Section 1557 and its
                                                                    22   implementing regulations as Defendant did not take appropriate steps to ensure that
                                                                    23   communications with Plaintiff were as effective as communications with others in
                                                                    24   its healthcare services, and Defendant failed to meet its obligations under Section
                                                                    25   1557 and the standards found at 28 C.F.R. §§ 35.160 through 35.164. 45 C.F.R. §
                                                                    26   92.202(a).
                                                                    27         90.    Section 1557’s implementing regulations provide that the enforcement
                                                                    28   mechanisms available for and provided under Title VI of the Civil Rights Act of
                                                                                                                 27
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 28 of 33 Page ID #:393




                                                                     1   1964, Section 504 of the Rehabilitation Act, inter alia, shall be available for
                                                                     2   purposes of Section 1557 as implemented by this part, and “compensatory damages
                                                                     3   for violations of Section 1557 are available in appropriate administrative and
                                                                     4   judicial actions brought under this rule.” See 45 C.F.R. § 92.301.
                                                                     5         91.    Defendant’s conduct constituted violations of Section 1557.
                                                                     6         92.    Defendant’s conduct constitutes ongoing and continued violations of
                                                                     7   Section 1557. Unless restrained from doing so, Defendant will continue to violate
                                                                     8   Section 1557. This conduct, unless enjoined, will inflict injuries on the Individual
                                                                     9   Plaintiffs and members of ACB for which they will have no adequate remedy at law.
                                                                    10         93.    Section 505(a)(2) of the Rehabilitation Act, 29 U.S.C. § 794(a)(2),
                                                                    11   states the “remedies, procedures and that the rights set forth in title VI of the Civil
NYE, STIRLING, HALE & MILLER




                                                                    12   Rights Act of 1964 [being 42 U.S.C. § 2000(d) et sequitur] shall be available” for
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   violations of section 504 of the Rehabilitation Act. By law, such remedies include
                                                                    14   compensatory monetary damages. Barnes v. Gorman, 536 U.S. 181 (2002).
                                                                    15         94.    As a direct and proximate result of the foregoing, the Individual
                                                                    16   Plaintiffs and members of ACB suffered the loss of a civil right and they suffered
                                                                    17   great mental anguish; and they will continue so to suffer for a long time in the
                                                                    18   future; and the Individual Plaintiffs and members of ACB were otherwise injured
                                                                    19   and damaged.
                                                                    20         95.    The Individual Plaintiffs and members of ACB are entitled to
                                                                    21   reasonable attorneys’ fees and costs, pursuant to section 505(b) of the Rehabilitation
                                                                    22   Act, 29 U.S.C. § 794a.
                                                                    23                                  PRAYER FOR RELIEF
                                                                    24         WHEREFORE, Plaintiffs, on behalf of themselves and the members of the
                                                                    25   Class, pray for:
                                                                    26         a.     A Declaratory Judgment that at the commencement of this action
                                                                    27                Defendant was in violation of the specific requirements of Title III of
                                                                    28                the ADA, the Rehabilitation Act, and Section 1557 of the ACA, and
                                                                                                                  28
                                                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 29 of 33 Page ID #:394




                                                                     1              their relevant implementing regulations, in that Defendant took no
                                                                     2              action that was reasonably calculated to ensure that its touchscreen
                                                                     3              kiosks were fully accessible to, and independently usable by,
                                                                     4              individuals with visual disabilities;
                                                                     5        b.    A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) 28 CFR §
                                                                     6              36.504(a), 29 U.S.C. § 794, 45 U.S.C. § 92.5(a) (applying Section 504
                                                                     7              remedies to Section 1557 claims), 42 U.S.C. § 128182(b)(2)(A)(ii), 28
                                                                     8              C.F.R. § 36.302(a), and California Civil Code, § 51 et seq., which
                                                                     9              enjoins Defendant from continuing its discriminatory conduct and
                                                                    10              directs Defendant to take all steps necessary to bring its touchscreen
                                                                    11              kiosk check-in system into full compliance with the requirements set
NYE, STIRLING, HALE & MILLER




                                                                    12              forth in the ADA, ACA, and the Rehabilitation Act, and their
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13              implementing regulations. The permanent injunction should require
                                                                    14              Defendant to make its touchscreen kiosk check-in system fully
                                                                    15              accessible to, and independently usable by individuals with visual
                                                                    16              disabilities. To accomplish this objective, Plaintiffs pray the permanent
                                                                    17              injunction require Defendant to fully implement the following practices
                                                                    18              and policies:
                                                                    19                    (i.) Assess a visual disabled individual’s disability to determine
                                                                    20                    the appropriate auxiliary aids and services, and the timing,
                                                                    21                    duration, and frequency with which they will be provided upon a
                                                                    22                    visual disabled individual’s arrival at Defendant’s facilities. If
                                                                    23                    the visual disabled individual does not request auxiliary aides or
                                                                    24                    services, but Defendant has reason to believe the individual
                                                                    25                    would benefit from auxiliary aids and services, Defendant shall
                                                                    26                    inform the individual that auxiliary aids and services are
                                                                    27                    available free of charge;
                                                                    28                    (ii) Assess the need for auxiliary aids and services, and the
                                                                                                                  29
                                                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 30 of 33 Page ID #:395




                                                                     1                    timing, duration, and frequency with which they will be provided
                                                                     2                    upon a visual disabled individual’s arrival at Defendant’s
                                                                     3                    facilities;
                                                                     4                    (iii) Provide auxiliary aids and services to visual disabled
                                                                     5                    individuals to permit them to use the touchscreen kiosks
                                                                     6                    independently;
                                                                     7                    (iv) Develop and maintain a written policy explaining that
                                                                     8                    Defendant will provide auxiliary aids and services, where such
                                                                     9                    auxiliary aids and services are needed, to assist individuals with
                                                                    10                    visual disabilities with independently accessing touchscreen
                                                                    11                    kiosks at Defendant’s facilities;
NYE, STIRLING, HALE & MILLER




                                                                    12                    (v) Provide training for all of Defendant’s employees who may
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13                    interact with individuals with visual disabilities at Defendant’s
                                                                    14                    facilities on how to provide auxiliary aids and services to these
                                                                    15                    individuals.
                                                                    16              Plaintiffs further pray that under this permanent injunction the Court
                                                                    17              retain jurisdiction for a period to be determined to ensure that
                                                                    18              Defendant has adopted and is following an institutional policy that will
                                                                    19              in fact cause it to remain fully in compliance with the law—the specific
                                                                    20              injunctive relief requested by Plaintiffs are described more fully in
                                                                    21              paragraph 11 above.
                                                                    22        c.    An Order certifying the classes proposed by the Individual Plaintiffs,
                                                                    23              naming the Individual Plaintiffs as class representatives, and appointing
                                                                    24              their counsel as class counsel;
                                                                    25        d.    On Behalf of the Individual Plaintiffs and the Proposed Class: Payment
                                                                    26              of statutory damages, in accordance with California Civil Code §§
                                                                    27              52(a) and 54.3 to the California sub-class;
                                                                    28        e.    On Behalf of the Individual Plaintiffs and the Proposed Class: Payment
                                                                                                                 30
                                                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 31 of 33 Page ID #:396




                                                                     1              of compensatory damages to the Individual Plaintiffs and the class;
                                                                     2        f.    Payment of costs of suit;
                                                                     3        g.    Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205,
                                                                     4              28 CFR § 36.505, 29 U.S.C. § 794(a), 45 U.S.C. §92.5(a) (applying
                                                                     5              Section 504 remedies to Section 1557 claims), Cal. Civil Code §52, and
                                                                     6              Civ. Proc. Code § 1021.5, including costs of monitoring Defendant’s
                                                                     7              compliance with the judgment (see Gniewkowski v. Lettuce Entertain
                                                                     8              You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa. Jan. 11,
                                                                     9              2018) (ECF 191) (“Plaintiffs, as the prevailing party, may file a fee
                                                                    10              petition before the Court surrenders jurisdiction. Pursuant to
                                                                    11              Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478
NYE, STIRLING, HALE & MILLER




                                                                    12              U.S. 546, 559 (1986), supplemented, 483 U.S. 711 (1987), the fee
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13              petition may include costs to monitor Defendant’s compliance with the
                                                                    14              permanent injunction.”); see also Access Now, Inc. v. Lax World, LLC,
                                                                    15              No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11) (same);
                                                                    16        h.    On Behalf of the Individual Plaintiffs and the Proposed Class: Award
                                                                    17              of prejudgment interest pursuant to California Civil Code §3291;
                                                                    18        i.    An Order retaining jurisdiction over this case until Defendant has
                                                                    19              complied with the Court’s Orders; and,
                                                                    20        j.    The provision of whatever other relief the Court deems just, equitable
                                                                    21              and appropriate.
                                                                    22
                                                                         Dated: September 3, 2020               By:    /s/ Jonathan D. Miller
                                                                    23                                          Jonathan D. Miller (SBN 220848)
                                                                                                                jonathan@nshmlaw.com
                                                                    24                                          Alison M. Bernal (SBN 264629)
                                                                                                                alison@nshmlaw.com
                                                                    25                                          NYE, STIRLING, HALE & MILLER, LLP
                                                                                                                33 West Mission Street, Suite 201
                                                                    26                                          Santa Barbara, CA 93101
                                                                                                                Telephone: (805) 963-2345
                                                                    27                                          Facsimile: (805) 284-9590
                                                                    28                                          Signatures continued below.
                                                                                                                   31
                                                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 32 of 33 Page ID #:397




                                                                     1
                                                                     2                                     Benjamin J. Sweet
                                                                                                           (Admitted Pro Hac Vice)
                                                                     3                                     ben@nshmlaw.com
                                                                                                           NYE, STIRLING, HALE & MILLER, LLP
                                                                     4                                     1145 Bower Hill Road, Suite 104
                                                                                                           Pittsburgh, PA 15243
                                                                     5                                     Telephone: (412) 857-5350
                                                                     6                                     Matther K. Handley
                                                                                                           (Pro Hac Vice Forthcoming)
                                                                     7                                     mhandley@hfajustice.com
                                                                                                           HANDLEY FARAH &
                                                                     8                                     ANDERSON PLLC
                                                                                                           777 6th St NW
                                                                     9                                     Washington, DC 20001
                                                                                                           Telephone: (202) 559-2411
                                                                    10                                     Facsimile: (844) 300-1952
                                                                    11
                                                                                                           Attorneys for Plaintiffs Luke Davis, Julian
NYE, STIRLING, HALE & MILLER




                                                                    12                                     Vargas, the American Council of the Blind,
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13                                     and the Class

                                                                    14
                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                                                              32
                                                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 40 Filed 09/03/20 Page 33 of 33 Page ID #:398




                                                                     1                              DEMAND FOR JURY TRIAL
                                                                     2         Plaintiffs AMERICAN COUNCIL OF THE BLIND, LUKE DAVIS, and
                                                                     3   JULIAN VARGAS hereby demand a trial by jury of all claims so triable in the
                                                                     4   above-referenced matter.
                                                                     5
                                                                         Dated: September 3, 2020            By:        /s/ Jonathan D. Miller
                                                                     6                                       Jonathan D. Miller (SBN 220848)
                                                                                                             jonathan@nshmlaw.com
                                                                     7                                       Alison M. Bernal (SBN 264629)
                                                                                                             alison@nshmlaw.com
                                                                     8                                       NYE, STIRLING, HALE & MILLER, LLP
                                                                                                             33 West Mission Street, Suite 201
                                                                     9                                       Santa Barbara, CA 93101
                                                                                                             Telephone: (805) 963-2345
                                                                    10                                       Facsimile: (805) 284-9590
                                                                    11                                       Benjamin J. Sweet
                                                                                                             (Admitted Pro Hac Vice)
NYE, STIRLING, HALE & MILLER




                                                                    12                                       ben@nshmlaw.com
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                                                             NYE, STIRLING, HALE & MILLER, LLP
                                                                    13                                       1145 Bower Hill Road, Suite 104
                                                                                                             Pittsburgh, PA 15243
                                                                    14                                       Telephone: (412) 857-5350
                                                                    15                                       Matther K. Handley
                                                                                                             (Pro Hac Vice Forthcoming)
                                                                    16                                       mhandley@hfajustice.com
                                                                                                             HANDLEY FARAH &
                                                                    17                                       ANDERSON PLLC
                                                                                                             777 6th St NW
                                                                    18                                       Washington, DC 20001
                                                                                                             Telephone: (202) 559-2411
                                                                    19                                       Facsimile: (844) 300-1952
                                                                    20
                                                                                                             Attorneys for Plaintiffs Luke Davis, Julian
                                                                    21                                       Vargas, the American Council of the Blind,
                                                                    22                                       and the Class

                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                                                                   33
                                                                                            FIRST AMENDED CLASS ACTION COMPLAINT
